Case 1:19-cv-08341-JPO DamblieSthedt 23 Filed 04/29/20 Page 1 of 4

Paul Proscia, Principal We Renée Mazza, Assistant Principal

The Richmondtown School Phone: (718) 351-1155

30 Natick Street
Staten Island, New York 10306
ps23r.org

 

Fax: (718) 667-4958

“We are Learners, We are Leaders, We are the Richmondtown Eagles”

 

February 9, 2018

Michele Valvo
Paraprofessional

   
 

Dear Ms. Valvo:

On February 2, 2018, I met with you, your union representative John Torres and Assistant Principal Renee Mazza
at the Petrides Education Complex to discuss allegations that were made against you by School Aide, P|
nd an anonymous parent.

Specifically, on Thursday, January 25, 2018, at approximately 3 PM, Parent Coordinator ceived
a call from a parent who refused to give her name or her child’s name and reported that her child came home and
told her that while in the cafeteria, a paraprofessional was holding a child by the arm, grabbed and yanked his
arms, wrapped her arms around him and spun him around and pulled him to get him to sit in his seat. When |
returned back from my Principal’s conference at 3:10 PM the same day, — ee me about what
the anonymous parent reported to her. At approximately 3:15 PM on January 25, 2018 (same day) School Aide,

came to me visibly crying and upset. She reported that on January 25, 2018 at approximately
11:20 AM (the beginning of 5" period lunch) while she stood at the POS terminal in the student cafeteria, she saw
you a mostly nonverbal student with Autism) to the lunch table. You were holding his
right arm up over his head and you forcibly pushed him down to sit at the lunch table. She then looked at the
other school aides and paraprofessionals present at the time in shock. She went on to state that she was horrified
by what she saw and said she has never seen anyone treat a child this way before.

When we met on February 2, 2018 with your union representative, | shared with you the specific allegations made
against you as stated above. You were offered the opportunity to hear the anonymous parent’s allegation and the
School Aide’s allegations. You were advised by your union representative John Torres to decline to sign the
privacy acknowledgement statement and view the witness statements in redacted form (Attachment 2). At your
request, we took a break to allow you to meet with your union representative in a private room. Upon your
return, your union representative stated that you would be declining the opportunity to make an oral statement,
but instead would write your account of the story in an official statement. In your written statement (Attachment
1), you responded to the allegations by stating:

Page | 1
“On January 25, Gave were gairnptutheacehon ieee eee 9/02 eRegMa pfipset when his para
went back to the classroom to get his coat without him. He wasrefusing to leave the stairwell. That is when I
stepped in and said, “Come ee up before — le us behind”. I held his arm and
proceeded to the lunchroom speaking to him, telling him to calm down, and that this is not good behavior. Once
we got to the table I said, “You need to sit down and calm down so we can talk and I can help you”. That is when
he pulled his arms up and he was still yelling, screaming and crying. He finally sat down and I said, “Ok, now
turn around and put your legs under that table so we can talk”. I was sitting next to him and guided his legs under

the table with ease. I was not harming this child. There is no way I would harm him or any other child for that
matter.”

two Kindergarten special needs students from the class that you are assigned to and s in, both stated that
they heard elling and screaming. but did not elaborate with any further details. Alleged victim
Kindergarten student Who is Autistic and mostly nonverbal, stated “Miss Michele hit me.
Made me sad. In the cafeteria. She hit me. In my back. I cried.” emonstrated how you hit him in his
lower back with your leg and hand.

As part of this investigation, students and staff were interviewed and provided oral = statements. The

School Aide, stated in her written statement, “On Thursday, January 25, 2018 at 11:20 AM,
which is the beginning of the first lunch period, I was at the POS terminal checking in the students for hot lunch
when I saw Ms. Valvo walking Pe the lunch table. She was holding his right arm up by his wrist and
when she got to the table, she forcibly pushed him down to sit. I looked at the other School Aides and Paras in
shock. It was very disturbing to see that. It affected me through the day and night.”

School Aide, «210 in a written statement, “I heard someone crying and someone yelling.
When I looked over, | saw a paraprofessional (referring to you) yelling at the child (referring to to sit
down and she (referring to you) put her hands on him to make him sit down. | turned to another paraprofessional
(referring to Paraprofessional who also was looking at what was happening. We were extremely upset
and disturbed.” School Aide, wrote, “On Ja 25th at 11:15, first lunch period, I witnessed
Michele Valvo yelling in a very loud tone at a child named She (referring to you), took his legs and
shoved them under the lunchroom table while continuing to yell at him. The child placed his hands over his ears
and cried. I felt upset by the manner in which she was yelling at the child. I looked around at the other adults in
the room to see if anyone else witnessed what I did and by the looks on their faces, | can tell they had.”

  

Paraprofessional, vritten statement, stated, “I witnessed Michele Valvo holding s
they walked into the cafeteria. She had his arms over his head standing behind him pushing him toward the
lunchroom table. vas upset and crying. Michele was annoyed, yelling at him to “Come on, come on”.
Paraprofessional tated in her written statement, “I heard a child screaming. I turned around

to see who it was and saw Michele Valvo holding [if wrist and had her other hand on his back, pushing
him along. iiivas screaming and Michele screamed back at him, “I don’t care what you want, you are
going.”

Based on our meeting on February 2, 2018, a review of the allegations made against you, my review of the
written and verbal statements provided to me by the victim and the five adult witnesses, and your written
statement at the disciplinary conference on February 2, 2018, I conclude that on January 25, 2018, you violated
Chancellor’s Regulations A-420 and A-421 when you yelled and screamed at a mostly nonverbal student with
Autism (Connor), pulled him by his arm, forcibly pushed him into the seat at the lunch table and then shoved his
legs under the table and continued to belittle and embarrass.) yelling and screaming at him in an aggressive
and angry tone of voice. Your actions made a spectacle a front of other students and staff.

Chancellor’s Regulation A-420 prohibits the use of corporal punishment and Chancellor's Regulation A-421
prohibits verbal abuse. Chancellor’s Regulation A-420 defines corporal punishment as “any act of physical force
upon a pupil for the purpose of punishing pupil” and Chancellor's Regulation A-421 verbal abuse is defined as

Page | 2
“language (writtapge arald ahoakendiryered towandrxtiad adsith dildo Ledittes2 OmRayesSeo dA subjects students
to ridicule; or 2. has or would have the effect of unreasonable and substantially interfering with a student’s
educational performance or ability to participate in or benefit from an educational program, school-sponsored
activity or any other aspect of a student’s education; or 3. has or would have the effect of unreasonably and
substantially interfering with a student’s mental, emotional, or physical well-being; or 4. Reasonably causes or
would reasonably be expected to cause a student to fear for his/her physical safety; or 5. reasonably causes or
would reasonably be expected to cause physical injury or emotional harm to a student.”

As you are aware, you have received five (5) letters to file from 2012-2018. This is the 6" substantiated incident
that has resulted in a letter. Please refer to Attachment 3 and the corresponding documentation for a
comprehensive listing of all the documented incidents you have been accused of and the letters you have
received.

e Professional Misconduct/Theft of Service- Substantiated, letter dated 11/20/2012 by Principal,
- Doing personal homework while on duty, making services to children unavailable;
frequently leaves classroom without permission

e Violation of Chancellor’s Regulation C-604- Substantiated, letter dated August 9, 2012 by Summer
School Supervisor TE (iscructing other staff members to punch time card during Summer
School, a per session activity.

e Verbal Abuse- Substantiated, letter to file dated January 3, 2017- Yelled at student in an angry/aggressive
manner.

e Poor Judgment- Substantiated, letter to file dated June 14, 2018- On a personal cell phone in the student
Cafeteria without authorization and observed doing so by the Principal.

e Failure to Supervise I to 1 Assigned Student During Dismissal- Letter dated January 5, 2018- Assigned
1 to 1 Autistic student walked out of the school to his mother during dismissal and you were unaware he
was missing because you were distracted by having a personal conversation with another adult unelated to
school business. Thankfully, the student was unharmed.

Furthermore, you have attended at least five (5) Leader In Me trainings, a Social Emotional Learning program
that teaches staff and students ways to self-regulate and be in charge of their own emotions and actions, acting in
ways of good leaders (kind, caring, thoughtful). Over the years, you have been sent out to participate in
Therapeutic Crisis Intervention Training (TCIT) on two different occasions (see Attachments 4A and 4b), which
also teaches self-regulation strategies to ensure that we, as educators, learn to deescalate situations and not
escalate them. We have been recognized as a Leader In Me Lighthouse School of Academic Distinction for our
ability to promote an environment where staff and students model good leadership language and behaviors
consistently by demonstrating good manners, respect for others, and an ability to follow rules. This is highlighted
in our annual Professional Handbook (Attachment 5) and the classroom Win-Win agreement (Attachment 6).
As your employment record clearly indicates, you have failed to utilize strategies you were exposed to during all
of the trainings you have attended with consistency over the years of your employment. As discussed on
numerous occasions, it is your responsibility to act appropriately and according to the rules and expectations of
our school. Your actions have shown a failure to create a safe and secure environment where students and staff
feel safe to teach and learn.

Page | 3
! also note that at Cheskeginving diaba yeanon Syntembent72401 7. pe aeouperbour Bagelty Handbook, which
includes important Chancellor’s Regulations like Chancellor's Regulation A-420 and A-421. You were present at
that meeting and received the handbook on this date (see Attachment 7- Faculty Conference School Year 2017-
2018, sections O-Q).

Moreover, through the years, we have met during 5 different disciplinary conferences and at each we have
discussed at length the importance of managing your frustrations, being self-reflective, being more aware of the
way you act and speak to children, the tone of your voice used, and the fact that you need to ensure that your
actions don’t intimidate and make children fearful to come to school. Your actions in this case were unacceptable,
and will not be tolerated.

Based on the above and after giving due consideration to the matter, you are hereby terminated effective close of
business on February 13, 2018.

Sincerely,

ve 4) cp

i a . t
Vaud f. (ACR

Paul Pros
Principal of PS 23 — The Richmondtown School

 

I have received this letter and understand that a copy with be placed in my Official Personnel File.

Conk Whew 2-13- 1B

Witness Signature Date

 

Page | 4
